Mr. Justice Sheldon delivered the opinion of the Court: This was an action upon a sealed promissory note made by appellants, which was as follows: $420.00. Bloomington, III., March 1, 1871. Six months after 'date, for value received, we jointly and severally promise to pay to F. J. Briggs, or order, at the Phoenix Savings, Loan and Trust Co. Bank, four hundred and twenty dollars, payable with the current rate of exchange on New York added. If not paid at maturity, to forfeit and pay 20 per cent interest per annum till paid, as liquidated, agreed and assessed damages thereon for said detention and non-payment. The court below gave judgment for the principal of the note, with 20 per cent per annum interest from the maturity of the note; the giving of judgment for which interest is the error assigned. The note itself was all the evidence in the case. Under repeated decisions of this court, the interest here was in the nature of a penalty to secure the punctual payment of the debt, and recoverable. Lawrence v. Cowles, 13 Ill. 577; Gould v. The Bishop Hill Colony, 35 ib. 324; Davis v. Rider et al. 53 ib. 416. The judgment is affirmed. Judgment affirmed.